UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:16CR00215-KJM
Plaintiff,
V.
ORDER FOR RELEASE OF PERSON
JOSE DOLORES LOPEZ PINA, IN CUSTODY

Defendant.

 

 

TO: THE UNITED STATES MARSHAL SERVICE
This is to authorize and direct you to release JOSE DOLORES LOPEZ PINA;
Case No. 2:16CR00215-KJM, from custody for the following reasons:
___Release on Personal Recognizance
___Bail Posted in the Sum of $

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond

X__ (Other): Time Served.

Issued at Sacramento, California on _July 12, 2021 ,at 10:06 AM

bunt, /

CHIEF we STATES DISTRICT JUDGE

 
